Exhibit 10.1

EXECUTION VERSION

REPRICING AMENDMENT NO. 2
TO AMENDED AND RESTATED CREDIT AGREEMENT

REPRICING AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT,  dated as of
July 20, 2017 (this “Amendment”), is entered into by and among Zayo Group, LLC,
a Delaware limited liability company (“Zayo Group”), Zayo Capital, Inc., a
Delaware corporation (“Zayo Capital”; and together with Zayo Group, the
“Borrowers”), Morgan Stanley Senior Funding, Inc., as term facility
administrative agent (the “Term Facility Administrative Agent”), SunTrust Bank,
as revolving facility administrative agent (the “Revolving Facility
Administrative Agent” and, together with the Term Facility Administrative Agent,
the “Administrative Agents”) and the undersigned 2017 Incremental Refinancing
B-2 Term Facility Lenders and the 2017 Incremental Acquisition Term Facility
Lenders (the “Lenders”).

PRELIMINARY STATEMENTS:

WHEREAS, the Borrowers, certain subsidiaries thereof, the Administrative Agents
and the Lenders entered into that certain Amendment and Restatement Agreement,
dated as of May 6, 2015, whereby that certain Credit Agreement, dated as of July
2, 2012 (as amended by that certain Amendment No. 1 to Credit Agreement, dated
as of July 17, 2012, that certain Amendment No. 2 to Credit Agreement, dated as
of October 5, 2012, that certain Amendment No. 3 to Credit Agreement, dated as
of February 1, 2013, that certain Amendment No. 4 to Credit Agreement, dated as
of February 27, 2013, that certain Amendment No. 5 to Credit Agreement, dated as
of November 26, 2013, that certain Amendment No. 6 to Credit Agreement, dated as
of May 16, 2014, and that certain Amendment No. 7 to Credit Agreement, dated as
of April 17, 2015) was amended and restated in its entirety in the form of that
certain Amended and Restated Credit Agreement, dated as of May 6, 2015 (as
amended by that certain Incremental Amendment to Amended and Restated Credit
Agreement, dated as of January 15, 2016,  that certain Repricing Amendment to
Amended and Restated Credit Agreement, dated as of July 22, 2016 and that
certain Incremental Amendment No. 2 to Amended and Restated Credit
Agreement, dated as of January 19, 2017, the “Credit Agreement”; capitalized
terms not otherwise defined in this Amendment have the same meanings as
specified in the Credit Agreement);

WHEREAS, the Borrowers, the undersigned Lenders and the Administrative Agents
have agreed to amend the Credit Agreement as hereinafter set forth;

WHEREAS, (x) Morgan Stanley Senior Funding, Inc., Barclays Bank PLC, Goldman
Sachs Lending Partners LLC and RBC Capital Markets, LLC are acting as joint lead
arrangers for this Amendment and (y) Morgan Stanley Senior Funding, Inc.,
Barclays Bank PLC, Goldman Sachs Lending Partners LLC,  RBC Capital Markets,
LLC, Citigroup Global Markets Inc.,  JPMorgan Chase Bank, N.A. and SunTrust
Robinson Humphrey, Inc. are acting as joint bookrunners for this Amendment;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto hereby agree as follows:

SECTION 1.    Amendments to Credit Agreement.  The Credit Agreement is,
effective as of the date hereof and subject to the satisfaction of the
conditions precedent set forth in Section 3, hereby amended as follows:

 





--------------------------------------------------------------------------------

 

 

 

(a) Schedule 1.01(a) of the Credit Agreement is hereby amended by restating the
language below the heading “2017 Incremental Term Commitments and 2017
Incremental Term Facility Lenders” in its entirety as set forth on Annex A
hereto.

(b) Section 1.1 of the Credit Agreement shall be amended by adding the following
new definitions thereto in proper alphabetical order:

“2017 Repricing Amendment” means that certain Repricing Amendment No. 2 to
Amended and Restated Credit Agreement, dated as of July 20, 2017, among the
Borrowers, the Administrative Agents and certain Lenders.

“2017 Repricing Amendment Effective Date” means the date on which all of the
conditions contained in Section 3 of the 2017 Repricing Amendment have been
satisfied or waived by the Administrative Agents.

(c) Section 1.1 of the Credit Agreement is hereby amended by restating clause
(c) of the definition of “Applicable Margin” as follows:

(c)  [reserved];

(d) Section 1.1 of the Credit Agreement is hereby amended by restating clause
(e) of the definition of “Applicable Margin” as follows:

(e) in respect of the 2017 Incremental Refinancing B-2 Term Facility and the
2017 Incremental Acquisition Term Facility (i) 1.25% per annum for Base Rate
Loans and (ii) 2.25% per annum for Eurodollar Loans.

(e) Section 2.5(a) of the Credit Agreement is hereby amended by restating the
last sentence thereof as follows:

Upon the occurrence of a Repricing Event applicable to the 2017 Incremental
Refinancing B-2 Term Facility and/or the 2017 Incremental Acquisition Term
Facility occurring on or prior to the date that is six months from the 2017
Repricing Amendment Effective Date, the Borrowers shall pay to the Term Facility
Administrative Agent for the benefit of the affected 2017 Incremental
Refinancing B-2 Term Facility Lenders and/or the affected 2017 Incremental
Acquisition Term Facility Lenders an amount equal to 1.0% of the aggregate
principal amount of 2017 Incremental Refinancing B-2 Term Loans and/or 2017
Incremental Acquisition Term Loans so prepaid or refinanced.

(f) Section 2.10(b) of the Credit Agreement is hereby amended by restating the
last sentence thereof as follows:

Notwithstanding anything to the contrary contained herein, payments and
prepayments of principal and interest on the 2017 Incremental Refinancing B-2
Term Loans and the 2017 Incremental Acquisition Term Loans made on the 2017
Repricing Amendment Effective Date in connection with the replacement of
Non-Consenting Lenders pursuant to Section 11.16 hereof may be applied on a
non-ratable basis as the Borrowers may direct.



2

--------------------------------------------------------------------------------

 



SECTION 2.    Reference to and Effect on the Loan Documents.

 

(a) On and after the Effective Date, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in the other Loan Documents to “the Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
“Credit Agreement”, shall mean and be a reference to the Credit Agreement, as
amended by this Amendment.

(b) The Credit Agreement, as specifically amended by this Amendment, and the
other Loan Documents are, and shall continue to be, in full force and effect,
and are hereby in all respects ratified and confirmed.

(c) Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agents under the Credit
Agreement or any other Loan Document, nor shall it constitute a waiver of any
provision of the Credit Agreement or any Loan Document.

(d) This Amendment shall be deemed a Loan Document for all purposes under the
Credit Agreement.

SECTION 3.    Conditions of Effectiveness.  This Amendment shall become
effective on the date on which the following conditions shall have been
satisfied (or waived) (the “Effective Date”):

 

(a) The Administrative Agents shall have received counterparts of this Amendment
executed by the Borrowers, the Lenders and any Increasing Lenders on, or prior
to, 5:00 p.m., New York City time on June 28, 2017 (the “Consent Deadline”);

(b) After giving effect to this Amendment and the transactions contemplated
hereby, the representations and warranties set forth in Article 5 of the Credit
Agreement (as amended by this Amendment) are true and correct in all material
respects as of the Effective Date, with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date) and
immediately prior to and after giving effect to the Effective Date, no Default
or Event of Default shall have occurred and be continuing;

(c) The Administrative Agents shall have received a certificate of the secretary
or an assistant secretary of the Administrative Borrower confirming compliance
with the conditions precedent set forth in clause (b) of this Section 3; and

(d) The Borrowers shall have paid all reasonable and documented costs and
expenses of the Administrative Agents in connection with this Amendment
(including the reasonable and documented fees, disbursements and other charges
of Shearman & Sterling LLP as counsel to the Administrative Agents).

SECTION 4.    Representations and Warranties. Each of the Borrowers hereby
represents and warrants to the Administrative Agents that:

 



3

--------------------------------------------------------------------------------

 



(a) on and as of the date hereof (i) it has all requisite corporate or other
power and authority to enter into and perform its obligations under this
Amendment, the Credit Agreement as amended hereby and the other Loan Documents
to which it is a party, and (ii) this Amendment has been duly authorized,
executed and delivered by it; and

(b) this Amendment, and the Credit Agreement as amended hereby, constitute
legal, valid and binding obligations of such party, enforceable against it in
accordance with their respective terms, subject only to any limitation under
Laws relating to (i) bankruptcy, insolvency, reorganization, moratorium or
creditors’ rights generally; and (ii) general equitable principles including the
discretion that a court may exercise in the granting of equitable remedies.

SECTION 5.    Increasing Lenders.  If any Lender declines or fails to consent to
this Amendment by returning an executed counterpart of this Amendment to the
Term Facility Administrative Agent prior to the Consent Deadline, then pursuant
to and in compliance with the terms of Section 11.16 of the Credit Agreement,
such Lender may be replaced and its commitments and/or obligations purchased and
assumed by either a new lender (a “New Lender”) or an existing Lender which is
willing to consent to this Amendment (an “Existing Lender” and, together with
any New Lender, the “Increasing Lenders”) upon execution of this Amendment
(which will also be deemed to be the execution of an Assignment and Assumption
Agreement substantially in the form of Exhibit A hereto).

SECTION 6.    Costs and Expenses.  The Borrowers agree that all reasonable
out-of-pocket expenses incurred by the Administrative Agents in connection with
the preparation, execution, delivery and administration, modification and
amendment of this Amendment and the other instruments and documents to be
delivered hereunder or in connection herewith (including, without limitation,
the reasonable fees, charges and disbursements of counsel for the Administrative
Agents), are expenses that the Borrowers are required to pay or reimburse
pursuant to Section 11.2 of the Credit Agreement.

SECTION 7.    Execution in Counterparts.    This Amendment may be executed in
one or more counterparts (and by different parties hereto in different
counterparts), each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Delivery by telecopier
or other electronic transmission of an executed counterpart of a signature page
to this Amendment, including by email with a pdf copy hereof attached, shall be
effective as delivery of an original executed counterpart of this Amendment.

SECTION 8.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 9.    WAIVER OF RIGHT OF TRIAL BY JURY.  EACH PARTY TO THIS AMENDMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER this amendment, OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO the credit agreement as amended hereby, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY

4

--------------------------------------------------------------------------------

 



SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 9 WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY
JURY.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Repricing Amendment No. 2 to
Amended and Restated Credit Agreement to be executed by their respective
authorized officers as of the date first above written.

 

 

 

ZAYOGROUP, LLC,
as a Borrower

 

 

 

By:

/s/ Wendy Cassity

 

 

Name:

Wendy Cassity

 

 

Title:

Secretary

 

 

 

ZAYO CAPITAL, INC.,
as a Borrower

 

 

 

By:

/s/ Wendy Cassity

 

 

Name:

Wendy Cassity

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Repricing Amendment No. 2 to Amended and Restated Credit
Agreement

 

 



 

--------------------------------------------------------------------------------

 

 

 

 

Morgan Stanley Senior
Funding, Inc.,
as Term Facility Administrative Agent

 

 

 

By:

/s/ Reagan Philipp

 

 

Name:

Reagan Philipp

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Repricing Amendment No. 2 to Amended and Restated Credit
Agreement

 



 

--------------------------------------------------------------------------------

 

 

 

 

SUNTRUST BANK,
as Revolving Facility Administrative Agent

 

 

 

By:

/s/ Samantha Sanford

 

 

Name:

Samantha Sanford

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Repricing Amendment No. 2 to Amended and Restated Credit
Agreement

   



 

--------------------------------------------------------------------------------

 

 

Lender Signature Pages on File with the Term Facility Administrative

 

 



 

--------------------------------------------------------------------------------

 



ANNEX  A

2017 Incremental Term Commitments and 2017 Incremental Term Facility Lenders

Part 1

2017 Incremental Refinancing B-1 Term Loan Commitment

On file with the Term Loan Administrative Agent

 

Part 2

2017 Incremental Refinancing B-2 Term Loan Commitment

On file with the Term Loan Administrative Agent

 

Part 3

2017 Incremental Acquisition Term Loan Commitment

On file with the Term Loan Administrative Agent

 



 

--------------------------------------------------------------------------------

 



 

EXHIBIT A

FORM OF ASSIGNMENT AND ACCEPTANCE

Reference is made to that certain Amendment and Restatement Agreement, dated as
of May 6, 2015, by and among Zayo Group, LLC, a Delaware limited liability
company (the “Administrative Borrower”), Zayo Capital, Inc., a Delaware
corporation (“Zayo Capital”; and together with the Administrative Borrower,
each, individually, a  “Borrower” and, collectively, the “Borrowers”), the
Persons party thereto from time to time as Guarantors,  the financial
institutions party thereto from time to time as lender (the “Lenders”), SUNTRUST
BANK, as the Issuing Bank, SUNTRUST BANK, as the Collateral Agent, MORGAN
STANLEY SENIOR FUNDING, INC., as administrative agent for the Term Loan Facility
(in such capacity, the “Term Facility Administrative Agent”), and SUNTRUST BANK,
as the administrative agent for the Revolving Loan Facility (in such capacity,
the “Revolving Facility Administrative Agent” and, together with the Term
Facility Administrative Agent, each, individually an “Administrative Agent” and,
collectively, the “Administrative Agents”),  whereby that certain Credit
Agreement, dated as of July 2, 2012 (as amended by that certain Amendment No. 1
to Credit Agreement, dated as of July 17, 2012, that certain Amendment No. 2 to
Credit Agreement, dated as of October 5, 2012, that certain Amendment No. 3 to
Credit Agreement, dated as of February 1, 2013, that certain Amendment No. 4 to
Credit Agreement, dated as of February 27, 2013, that certain Amendment No. 5 to
Credit Agreement, dated as of November 26, 2013, that certain Amendment No. 6 to
Credit Agreement, dated as of May 16, 2014 and that certain Amendment No. 7 to
Credit Agreement, dated as of April 17, 2015) was amended and restated in its
entirety in the form of that certain Amended and Restated Credit Agreement,
dated as of May 6, 2015 (as amended by that certain Incremental Amendment to
Amended and Restated Credit Agreement, dated as of January 15, 2016, that
certain Repricing Amendment to Amended and Restated Credit Agreement, dated as
of July 22, 2016 and that certain Incremental Amendment No. 2 to Amended and
Restated Credit Agreement, dated as of January 19, 2017,  the “Credit
Agreement”; capitalized terms not defined herein have the meanings set forth
therein), among the Borrowers, the Persons party thereto from time to time as
Guarantors, the Lenders from time to time party thereto and the Administrative
Agents.

The “Assignor” and the “Assignee” referred to on Schedule 1 agree as follows:

The Assignor hereby sells and assigns to the Assignee without recourse, and the
Assignee hereby purchases and assumes from the Assignor, an interest in and to
the Assignor’s rights and obligations under the Credit Agreement as of the date
hereof equal to the percentage interest specified on Schedule 1 of all
outstanding rights and obligations under the Credit Agreement.  After giving
effect to such sale and assignment, the Assignee’s Commitment and the amount of
the Loans owing to the Assignee will be as set forth on Schedule 1.

The Assignor (a) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim, (b) makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Loan Documents or

 

--------------------------------------------------------------------------------

 

 

the execution, legality, validity, enforceability, genuineness, sufficiency or
value of the Loan Documents or any other instrument or document furnished
pursuant thereto, and (c) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrowers or the
performance or observance by the Borrowers of any of their obligations under the
Loan Documents or any other instrument or document furnished pursuant thereto.

The Assignee (a) confirms that it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered
thereunder and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
Acceptance, (b) agrees that it will, independently and without reliance upon the
applicable Administrative Agent, the Assignor or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement, (c) confirms that it is an Eligible Assignee, (d) appoints
and authorizes the applicable Administrative Agent to take such action as agent
on its behalf and to exercise such powers and discretion under the Credit
Agreement as are delegated to such Administrative Agent by the terms thereof,
together with such powers and discretion as are reasonably incidental thereto,
(e) agrees that it will perform in accordance with their terms all of the
obligations that by the terms of the Credit Agreement are required to be
performed by it as a Lender, and (f) attaches any U.S. Internal Revenue Service
forms required under Section 2.8(b)(v) of the Credit Agreement.

Following the execution hereof, the Assignor and the Assignee shall deliver this
Assignment and Acceptance, along with (a) a processing and recordation fee of
$3,500 payable by the Assignee to the applicable Administrative Agent and (b) if
the Assignee is not a Lender, a completed Administrative Questionnaire, for
acceptance and recording by the applicable Administrative Agent.  Unless
otherwise indicated on Schedule 1, the effective date for this Assignment and
Acceptance (the “Effective Date”) shall be the date of acceptance hereof by the
applicable Administrative Agent.

Upon such acceptance and recording by the applicable Administrative Agent, as of
the Effective Date, (a) the Assignee shall be a party to the Credit Agreement
and, to the extent provided in this Assignment and Acceptance and the Credit
Agreement, shall have the rights and obligations of a Lender thereunder, and
(b) the Assignor shall, to the extent provided in this Assignment and Acceptance
and the Credit Agreement, relinquish its rights and be released from its
obligations under the Credit Agreement.

Upon such acceptance and recording by the applicable Administrative Agent, from
and after the Effective Date, such Administrative Agent shall make all payments
under the Credit Agreement in respect of the interest assigned hereby
(including, without limitation, all payments of principal, interest and
commitment fees with respect thereto) to the Assignee. The Assignor and Assignee
shall make all appropriate adjustments in payments under the Credit Agreement
for periods prior to the Effective Date directly between themselves.

This Assignment and Acceptance shall be governed by, and construed in accordance
with, the laws of the State of New York.

This Assignment and Acceptance may be executed in any number of counterparts,

4

--------------------------------------------------------------------------------

 

 

each of which shall be deemed to be an original, but all such separate
counterparts shall together constitute but one and the same agreement.  In
proving this Assignment and Acceptance in any judicial proceedings, it shall not
be necessary to produce or account for more than one such counterpart signed by
the party against whom such enforcement is sought.  Any signatures delivered by
a party by facsimile transmission or by other electronic transmission shall be
deemed an original signature hereto.

[Remainder of this page intentionally left blank]

 

 



5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Assignment
and Acceptance to be executed by their authorized signatory as of the date
specified thereon.

 

 

[NAME OF ASSIGNOR], as the Assignor

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:

 

, 20

 

 

 

[NAME OF ASSIGNEE], as the Assignee

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:

 

, 20

 

 

ACCEPTED [AND APPROVED]1 THIS ______ DAY
OF ____________, 20___:

[SUNTRUST BANK, as the Administrative Agent for the Revolving Loan Facility

By:                                                             
Name:                                                        
Title:                                                         ]2 

[MORGAN STANLEY, as the Administrative Agent for the Term Loan Facility

By:                                                             
Name:                                                        
Title:                                                         ]3 

[ZAYO GROUP, LLC, as Administrative Borrower, on behalf of the Borrowers

By:                                                             
Name:                                                        
Title:                                                         ]4

--------------------------------------------------------------------------------

1If required under the definition of Eligible Assignee or Section 11.5(b) of the
Credit Agreement.

2If applicable.

3If applicable.

4If required under the definition of Eligible Assignee or Section 11.5(b) of the
Credit Agreement





 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1
ASSIGNMENT AND ACCEPTANCE

 

 

 

Type of Commitment/Loan Assigned: [Revolving Loan] [Term Loan]

Commitment/Loans of Assignor prior to assignment:

$___________

Commitment/Loans assigned to Assignee:

$___________

Commitment/Loans of Assignor after assignment:

$___________

Commitment/Loans Ratio of Assignee after assignment: 

___________%

The Assignee’s Domestic Lending Office:

 

 

 

 

 

The Assignee’s Eurodollar Lending Office:

 

 

 

 

 

Effective Date (if other than date of acceptance by the applicable
Administrative Agent):

______________, 20___

 

 

--------------------------------------------------------------------------------